Case: 19-50295       Document: 00515529954             Page: 1     Date Filed: 08/17/2020




            United States Court of Appeals
                 for the Fifth Circuit                                   United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 17, 2020
                                   No. 19-50295                            Lyle W. Cayce
                                Conference Calendar                             Clerk


 United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

 David Michael Matacia,

                                                             Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:18-CR-236-1


 Before Smith, Stewart, and Higginson, Circuit Judges.
 Per Curiam:*
        The attorney appointed to represent David Matacia has moved to
 withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
 and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Matacia has not filed
 a response.



        *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
 ion should not be published and is not precedent except under the limited circumstances
 set forth in 5th Circuit Rule 47.5.4.
Case: 19-50295     Document: 00515529954        Page: 2    Date Filed: 08/17/2020




                                 No. 19-50295


       We have reviewed counsel’s brief and the relevant portions of the rec-
 ord. We concur with counsel’s assessment that the appeal presents no non-
 frivolous issue for appellate review. Accordingly, the motion to withdraw is
 GRANTED, counsel is excused from further responsibilities herein, and
 the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                      2